DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 21 are currently pending.
The abstract submitted on 09/25/2019 is objected.
The oath submitted on 05/08/2020 is accepted.
The drawings submitted on 09/25/2019 are accepted.
The IDS submitted on 09/25/2019 and 01/11/2021 have been considered.
Foreign priority to CN2017084381 is noted.

Specification
The abstract of the disclosure is objected to because it is not in narrative form and limited to a single paragraph within the range of 50 to 150 words in length.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14 – 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the phrase “computer-readable storage medium” as recited in claims 14 - 18 is not a non-transitory form indicated in the claim.  The broadest reasonable interpretation of a claim drawn to a computer-readable storage medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media (or non-transitory media) and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media.  Therefore, the claims could be interpreted to be directed to a signal per se.  
To overcome this rejection, it is suggested applicant change the phrase “computer-readable storage medium” to recite ---non-transitory computer-readable storage medium --- or --- computer-readable storage memory---, or --- computer-readable storage device---, or any variations thereof, where "media" or "medium" is replaced by "device" or "memory") or adding ---wherein the medium is not a signal---.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1 – 6, 8, 12, 13, 19 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. (US 20160309475 A1) in view of Ren et al. (US 20200053732 A1).

Regarding claim 1, Wong et al. discloses an apparatus of an Evolved Node-B (eNB) (Wong et al., FIG. 2, eNB 105), the apparatus comprising: memory (Wong et al., FIG. 2, memory 225); and processing circuitry (Wong et al., FIG. 2, processing circuit 210), configured to: 
encode an enhanced physical downlink control channel (ePDCCH) for transmission to a User Equipment (UE) (Wong et al., FIG. 3, UE 110) in a sub-frame in first physical resource blocks (PRBs) (Wong et al., [0071] the EPDCCH transmissions are provided at the start of the RA response window, before transmission of the PDSCH to the UEs), 
wherein the ePDCCH indicates: a transmission of a physical downlink shared channel (PDSCH) (Wong et al., [0072] the transmission of EPDCCH repetitions followed by a sequence of PDSCH repetitions in a RA response window) in accordance with a wideband coverage enhancement (WCE) (Wong et al., [0065] in coverage enhanced (CE) situations, proper reception of EPDCCH and PDSCH transmissions including an RAR at a UE requires numerous repetitions of each transmission), and 
second PRBs to be used for the transmission of the PDSCH (Wong et al., [0073] parallel repetitions of the EPDCCH transmissions including downlink control information (DCI) and scheduling information for all subsequent PDSCH transmissions in the RA response window are transmitted at the beginning of the RA response window, and prior to PDSCH transmissions); 
encode the PDSCH for transmission to the UE (Wong et al., [0078] the scheduler encodes the Random Access Response (RAR) for transmission to the UE in a RAR message along with other RARs on the PDSCH); and 
configure transceiver circuitry to transmit the PDSCH in a plurality of subframes (Wong et al., [0082] the eNB sends the DCI to the UE, via the wireless interfaces or transceiver, in the generated control channel message on the EPDCCH, and sends the RAR to the UE in a RAR message on the PDSCH within the RA response window), wherein transmission of the PDSCH is repeated in each subframe of the plurality of sub-frames in the second PRBs as part of the WCE (Wong et al., [0087] the scheduler includes indicator bits / position indicator information or position indicator bits indicating the position of the PDSCH transmissions / RAR messages in the RA response window, which include the PDSCH repetitions for a UE's corresponding RAR message), 
wherein the ePDCCH is transmitted in a starting sub-frame of the plurality in the first PRBs (Wong et al., [0087] the position indicator may include the starting or first subframe of the PDSCH transmission carrying the RAR message and its number of repetitions), 
Wong et al., [0049] discloses the memory may buffer and store data that is being processed at eNB, transmitted and received to and from eNB, however, Wong et al. does not expressly disclose the memory is configured to store information identifying the first PRBs and the second PRBs.
al., for example, from an analogous field of endeavor (Ren et al., [0004] the MulteFire Alliance (MFA) has established a work item (WI) on wideband coverage extension (WCE) in an evolved specification MF 1.1 of the MulteFire (MF) 1.0; [0100] in the DCI carried on the CPDCCH, the subframe configuration for LAA or MF field is used to indicate the quantity of downlink symbols included in the current subframe or the next subframe, where an MF 1.0 network device indicates a quantity of downlink symbols included in a special subframe at most one subframe in advance) suggests the memory is configured to store information identifying the first PRBs and the second PRBs (Ren et al., [0125] the base station indicates the location of the (n+N)th subframe by using the uplink transmission duration and offset indication field, that is, indicates the value of N by using the uplink transmission duration and offset indication field).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the memory is configured to store information identifying the first PRBs and the second PRBs as taught by Ren et al. with the system of Wong et al. in order to indicate a quantity of downlink symbols included in a next subframe of the nth subframe (Ren et al., [0125]).

Regarding claim 2, Wong et al. - Ren et al. discloses the ePDCCH and the PDSCH are transmitted in a channel that is included in unlicensed spectrum (Ren et al., [0089] a value of the subframe configuration for licensed-assisted access (LAA) or MulteFire (MF) field can indicate a quantity of downlink symbols included in a current subframe or a next subframe).  The motivation is the same as in claim 1.

Regarding claim 3, Wong et al. - Ren et al. discloses encode, for transmission, a control message that indicates an aggregation level to be used for transmission of the ePDCCH in accordance with the WCE (Wong et al., [0093] an enhanced control channel element (ECCE) may contain 4 EREGs, which are distributed in a PRB pair for localized transmission or set of PRB pairs for distributed transmission, where the Enhanced Physical Downlink Control CHannel (EPDCCH) is built using these blocks and the number of ECCEs in a EPDCCH transmission is referred to as its aggregation level (AL)); 
determine, based on the aggregation level, a plurality of enhanced control channel elements (eCCEs) of the sub-frame to be used for the transmission of the ePDCCH (Wong et al., [0094] an aggregation level (AL) of 4 corresponds to 6 EPDCCH candidates and RA-RNTIs per subband, and an aggregation level (AL) of 8 corresponds to 3 EPDCCH candidates and RA-RNTIs per subband); and 
encode the ePDCCH for transmission in the plurality of eCCEs (Wong et al., [0094] each ECCE is assigned an index i, where i has a value between 0 and 23).

Regarding claim 4, Wong et al. - Ren et al. discloses encode, for transmission, a control message that indicates PRBs allocated for ePDCCH transmissions (Wong et al., [0095] for an AL of 4 and assuming a repetition level of 20X repetitions, the 6 EPDCCH candidates may be given as shown below in Table 1), 
Wong et al., [0097] the repetition for the PDSCH carrying a particular RAR message is indicated in the DCI for the RAR message), and 
wherein the second PRBs are not included in the PRBs allocated for ePDCCH transmissions (Wong et al., [0097] a UE is able to identify the subframe during which the PDSCH repetition begins based on the position of the RAR message).

Regarding claim 5, Wong et al. - Ren et al. discloses refrain from usage of the first PRBs for the transmission of the PDSCH in the sub-frames of the plurality after the sub-frame used for the transmission of the ePDCCH (Wong et al., [0098] the scheduler computes the index IECCE of the first ECCE on which to begin transmitting the EPDCCH to the UE based on the position of the PDSCH transmission for the UE in the RA response window).

Regarding claim 6, Wong et al. - Ren et al. discloses encode, for transmission to the UE, a control message that indicates a number of repetitions of the PDSCH to be used for the WCE (Wong et al., [0097] the repetition for the PDSCH carrying a particular RAR message is indicated in the DCI for the RAR message).

Regarding claim 8, Wong et al. - Ren et al. discloses the PDSCH is a first PDSCH (Wong et al., [0060] the eNB is able to multiplex RARs for multiple different UEs in a single RAR message / PDSCH transmission), 
Wong et al., [0060] the eNB sends downlink control information (DCI) corresponding to each RAR message to a UE on the Enhanced Physical Downlink Control CHannel (EPDCCH) in an EPDCCH Common Search Space (CSS) subframe), 
a physical downlink control channel (PDCCH) that indicates information for a second PDSCH to be transmitted to a legacy UE (Wong et al., [0060] the DCI provides control information / transport block size (TBS) and modulation and coding scheme (MCS) for decoding the particular PDSCH transmission and RAR intended for a UE).

Regarding claim 12, Wong et al. - Ren et al. discloses the apparatus further includes the transceiver circuitry (Wong et al., [0046] the eNB includes wireless communication interfaces).

Regarding claim 13, Wong et al. - Ren et al. discloses the processing circuitry includes a baseband processor (Wong et al., [0046] the eNB may include multiple processors where the processors may include digital signal processors (DSPs), application-specific-integrated-circuits, field programmable gate arrays (FPGAs) computers) to encode the ePDCCH and the PDSCH (Wong et al., [0082] the eNB, via the wireless interfaces or transceiver, sends the DCI to the UE in the generated control channel message on the EPDCCH, and sends the RAR to the UE in a RAR message on the PDSCH within the RA response window).

Regarding claim 19, Wong et al. discloses an apparatus of a User Equipment (UE) (Wong et al., FIG. 3, UE 110), the apparatus comprising: memory(Wong et al., FIG. 3, memory 270); and processing circuitry (Wong et al., FIG. 3, processor 250), configured to: 
decode, from an Evolved Node-B (eNB) (Wong et al., FIG. 2, eNB 105), control signaling (Wong et al., [0081] the scheduler encodes the DCI for transmission to the UE as a control channel message on the EPDCCH) that indicates a number of repetitions for wideband coverage enhancement (WCE) (Wong et al., [0065] in coverage enhanced (CE) situations, proper reception of EPDCCH and PDSCH transmissions including an RAR at a UE requires numerous repetitions of each transmission); 
attempt to decode a physical downlink control channel (PDCCH) from an Evolved Node-B (eNB) (Wong et al., [0083] the UE examines the DCI included in the control channel message to determine the position of the RAR message including the RAR intended for the UE in the RA response window); 
if the PDCCH is successfully decoded, decode a first physical downlink shared channel (PDSCH) in first physical resource blocks (PRBs) indicated by the PDCCH (Wong et al., [0084] the UE decodes the RAR message at the determined position to obtain the RAR provided by the eNB for the UE); 
Wong et al., [0084] the a UE may identify RAR messages at multiple positions that require decoding and may decode RAR messages at each of the identified positions in the RA response window); and 
if the ePDCCH is successfully decoded, decode a second PDSCH in second PRBs indicated by the ePDCCH and in accordance with the number of repetitions for WCE (Wong et al., [0087] the scheduler includes indicator bits, position indicator information or position indicator bits indicating the position of the PDSCH transmissions / RAR messages in the RA response window, which include the PDSCH repetitions for a UE's corresponding RAR message).
Wong et al., [0049] discloses the memory may buffer and store data that is being processed at eNB, transmitted and received to and from eNB, however Wong et al. does not expressly disclose the memory is configured to store information identifying the first PRBs and the second PRBs.
Ren et al., for example, from an analogous field of endeavor (Ren et al., [0004] the MulteFire Alliance (MFA) has established a work item (WI) on wideband coverage extension (WCE) in an evolved specification MF 1.1 of the MulteFire (MF) 1.0; [0100] in the DCI carried on the CPDCCH, the subframe configuration for LAA or MF field is used to indicate the quantity of downlink symbols included in the current subframe or the next subframe, where an MF 1.0 network device indicates a quantity of downlink symbols included in a special subframe at most one subframe in advance) suggests the memory is configured to store information identifying the first PRBs and the second PRBs (Ren et al., [0125] the base station indicates the location of the (n+N)th subframe by using the uplink transmission duration and offset indication field, that is, indicates the value of N by using the uplink transmission duration and offset indication field).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the memory is configured to store information identifying the first PRBs and the second PRBs as taught by Ren et al. with the system of Wong et al. in order to indicate a quantity of downlink symbols included in a next subframe of the nth subframe (Ren et al., [0125]).

Regarding claim 20, Wong et al. - Ren et al. discloses decode, from the eNB, a control message that indicates an aggregation level for the ePDCCH in accordance with the WCE (Wong et al., [0093] an enhanced control channel element (ECCE) may contain 4 EREGs, which are distributed in a PRB pair for localized transmission or set of PRB pairs for distributed transmission, where the Enhanced Physical Downlink Control CHannel (EPDCCH) is built using these blocks and the number of ECCEs in a EPDCCH transmission is referred to as its aggregation level (AL)); 
determine, based on the aggregation level, a plurality of enhanced control channel elements (eCCEs) of the sub-frame to be used to decode the ePDCCH (Wong et al., [0094] an aggregation level (AL) of 4 corresponds to 6 EPDCCH candidates and RA-RNTIs per subband, and an aggregation level (AL) of 8 corresponds to 3 EPDCCH candidates and RA-RNTIs per subband).

et al. - Ren et al. discloses attempt to decode the PDCCH or the ePDCCH in a channel that is included in unlicensed spectrum (Ren et al., [0089] a value of the subframe configuration for licensed-assisted access (LAA) or MulteFire (MF) field can indicate a quantity of downlink symbols included in a current subframe or a next subframe).  The motivation is the same as in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14, 15, 17 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wong et al. (US 20160309475 A1).

Regarding claim 14, Wong et al. discloses a computer-readable storage medium (Wong et al., FIG. 2, memory 225) that stores instructions for execution by one or more processors (Wong et al., FIG. 2, processing circuit 210) to perform operations for communication by an Evolved Node-B (eNB) (Wong et al., FIG. 2, eNB 105), the operations to configure the one or more processors to: 
encode a physical downlink control channel (PDCCH) for transmission to a first User Equipment (UE) (Wong et al., FIG. 3, UE 110) in a control channel element (CCE) Wong et al., [0071] the EPDCCH transmissions are provided at the start of the RA response window, before transmission of the PDSCH to the UEs), wherein the PDCCH indicates a transmission of a first physical downlink shared channel (PDSCH) (Wong et al., [0072] the transmission of EPDCCH repetitions followed by a sequence of PDSCH repetitions in a RA response window); 
encode the first PDSCH for transmission to the first UE in first physical resource blocks (PRBs) in one or more OFDM symbols of the sub-frame subsequent to the OFDM symbol allocated for PDCCH transmissions (Wong et al., [0073] parallel repetitions of the EPDCCH transmissions including downlink control information (DCI) and scheduling information for all subsequent PDSCH transmissions in the RA response window are transmitted at the beginning of the RA response window, and prior to PDSCH transmissions); 
encode an enhanced PDCCH (ePDCCH) for transmission to a second UE in second PRBs in one or more OFDM symbols of the sub-frame subsequent to the OFDM symbol allocated for PDCCH transmissions (Wong et al., [0060] the eNB is able to multiplex RARs for multiple different UEs in a single RAR message (or PDSCH transmission), the eNB also sends downlink control information (DCI) corresponding to each RAR message to a UE on the Enhanced Physical Downlink Control CHannel (EPDCCH) in an EPDCCH Common Search Space (CSS) subframe), wherein the ePDCCH indicates a transmission of a second PDSCH (Wong et al., [0072] the transmission of EPDCCH repetitions followed by a sequence of PDSCH repetitions in a RA response window); and 
encode the second PDSCH for transmission to the second UE in third PRBs in one or more OFDM symbols of the sub-frame subsequent to the OFDM symbol allocated for PDCCH transmissions (Wong et al., [0060] the DCI for multiple UEs may be multiplexed into a EPDCCH transmission (also referred to as a control channel message) to be transmitted to the UEs during the RA response window).

Regarding claim 15, Wong et al. discloses as part of a wideband coverage enhancement (WCE), repeat transmission of the second PDSCH in a plurality of sub-frames (Wong et al., [0065] in coverage enhanced (CE) situations, proper reception of EPDCCH and PDSCH transmissions including an RAR at a UE requires numerous repetitions of each transmission), 
wherein the PDCCH, the ePDCCH, the first PDSCH, and the second PDSCH are transmitted in a starting sub-frame of the plurality of sub-frames (Wong et al., [0073] parallel repetitions of the EPDCCH transmissions including downlink control information (DCI) and scheduling information for all subsequent PDSCH transmissions in the RA response window are transmitted at the beginning of the RA response window, and prior to PDSCH transmissions).

Regarding claim 17, Wong et al. discloses decode, from a mobility management entity (MME) (Wong et al., [0041] the MME is the control-node for the EUTRAN, and is responsible for idle mode UE paging and tagging procedures including retransmissions), a message that indicates an aggregation level for ePDCCH for UE operation in a WCE mode (Wong et al., [0094] an aggregation level (AL) of 4 corresponds to 6 EPDCCH candidates and RA-RNTIs per subband, and an aggregation level (AL) of 8 corresponds to 3 EPDCCH candidates and RA-RNTIs per subband).

Regarding claim 18, Wong et al. discloses encode, for transmission, a control message that indicates a transmission mode for the second UE (Wong et al., [0056] the eNB multiplexes EPDCCH and PDSCH transmissions to the UEs such that the UEs receive a control channel message prior to receiving a corresponding RAR message), wherein the transmission mode is Long Term Evolution (LTE) legacy or WCE (Wong et al., [0087] the position indicator may include scheduling information found in a conventional DCI, in addition to the starting or first subframe of the PDSCH transmission carrying the RAR message and its number of repetitions).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. in view of Ren et al., as applied to claim 6 above, further in view of Beale (US 20190058544 A1).

Regarding claim 7, Wong et al. - Ren et al. do not expressly disclose puncture the first PRBs from PRBs used for the transmission of the PDSCH in one or more sub-
Beale, for example, from an analogous field of endeavor (Beale, [0085] providing coverage extension for the transmission of message units such as data or signalling, where the resource elements available to form a communications channel for transmitting that message units varies between subframes) discloses puncture the first PRBs from PRBs used for the transmission of the PDSCH in one or more sub-frames of the plurality (Beale, [0091] if a resource element in a repeated subframe is occupied by another channel or signal, the ePDCCH is punctured for that resource element), the one or more sub-frames after the sub-frame used for the transmission of the ePDCCH (Beale, [0091] a reference subframe is chosen for transmitting an ePDCCH and rate matching of this ePDCCH is performed according to the resource elements available for the ePDCCH in that subframe).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine puncture the first PRBs from PRBs used for the transmission of the PDSCH in one or more sub-frames of the plurality, the one or more sub-frames after the sub-frame used for the transmission of the ePDCCH as taught by Beale with the combined system of Wong et al. and Ren et al. in order to input resource elements containing CSI-RS to the PDSCH decoding function (Beale., [0099]).

Claims 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. in view of Ren et al., as applied to claim 1 above, further in view of Papasakellariou (US 20160270038 A1).

Regarding claim 9, Wong et al. - Ren et al. do not expressly disclose encode the ePDCCH to include information related to paging of the UE, and the ePDCCH is scrambled by a paging radio network temporary identifier (P-RNTI).
Papasakellariou, for example, from an analogous field of endeavor (Papasakellariou, [0055] transmit and receive paths of an eNB support transmissions of control channels and of data channels to UEs and receptions of control channels and of data channels from UEs in normal coverage or in enhanced coverage) discloses encode the ePDCCH to include information related to paging of the UE (Papasakellariou, [0067] DCI format 1C, in a respective EPDCCH can schedule a PDSCH providing system information (SI) to a group of UEs for network configuration parameters, or a response to a random access (RA) by UEs, or paging information to a group of UEs), and the ePDCCH is scrambled by a paging radio network temporary identifier (P-RNTI) (Papasakellariou, [0068] for a DCI format scheduling a PDSCH paging a group of UEs, the RNTI is a P-RNTI).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine encode the ePDCCH to include information related to paging of the UE, and the ePDCCH is scrambled by a paging radio network temporary identifier (P-RNTI) as taught by Papasakellariou with et al. and Ren et al. in order to provide paging information (Papasakellariou, [0067]).

Regarding claim 10, Wong et al. - Ren et al. - Papasakellariou disclose encode, for transmission in a first orthogonal frequency division multiplexing (OFDM) symbol of the sub-frame used for the transmission of the ePDCCH (Papasakellariou, [0058] DL signals include data signals conveying information content, control signals conveying DL control information (DCI), and reference signals (RS) that are also known as pilot signals, where DL signals can be transmitted using orthogonal frequency division multiplexing (OFDM)), a physical downlink control channel (PDCCH) that indicates that the UE is to be paged, wherein the PDCCH is scrambled by the P-RNTI (Papasakellariou, [0068] for a DCI format scheduling a PDSCH paging a group of UEs, the RNTI is a P-RNTI).  The motivation is the same as in claim 9.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. in view of Ren et al., as applied to claim 1 above, further in view of Yi et al. (US 20150304995 A1).

Regarding claim 11, Wong et al. - Ren et al. do not expressly disclose for one or more of the sub-frames of the plurality of sub-frames, encode a discovery reference signal (DRS) for transmission; in the sub-frames of the plurality for which a DRS is encoded for transmission, encode one or more PDSCHs for transmission in accordance 
Yi et al., for example, from an analogous field of endeavor (Yi et al., [0079] an enhanced PDCCH (EPDCCH) can be placed in data region which conveys control information, where the UE can monitor a plurality of PDCCH/EPDCCHs within the control region and/or data region) discloses for one or more of the sub-frames of the plurality of sub-frames, encode a discovery reference signal (DRS) for transmission (Yi et al., [0159] Higher layer signaling may indicate DM-RS and TRS or discovery signal are Quasi-collocated (QCL) for an ePDCCH set); 
in the sub-frames of the plurality for which a DRS is encoded for transmission, encode one or more PDSCHs for transmission in accordance with a starting orthogonal frequency division multiplexing (OFDM) symbol that is equal to two (Yi et al., [0081] if a bitmap is configured to indicate a subset of subframes for the second USS ePDCCH set, it will monitor second ePDCCH in those subframes not the first ePDCCH set); and 
in the sub-frames of the plurality for which a DRS is not encoded for transmission, encode one or more PDSCHs for transmission in accordance with a starting OFDM symbol that is equal to zero (Papasakellariou, [0080] when CRS and PDCCH are not transmitted, it can be assumed that EPDCCH and PDSCH may start at the first OFDM symbol, in relation to [0159] where UE assumes that UE will monitor the first USS ePDCCH set and CSS ePDCCH set).
et al. with the combined system of Wong et al. and Ren et al. in order to provide discovery signals (Yi et al., [0162]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wong et al. in view of Papasakellariou (US 20160270038 A1).

Regarding claim 16, Wong et al. does not expressly disclose scramble the PDCCH by a paging radio network temporary identifier (P-RNTI); and scramble the ePDCCH by the P-RNTI.
Papasakellariou, for example, from an analogous field of endeavor (Papasakellariou, [0055] transmit and receive paths of an eNB support transmissions of control channels and of data channels to UEs and receptions of control channels and of data channels from UEs in normal coverage or in enhanced coverage) discloses scramble the PDCCH by a paging radio network temporary identifier (P-RNTI) (Papasakellariou, [0067] DCI format 1C, in a respective EPDCCH can schedule a PDSCH providing system information (SI) to a group of UEs for network configuration parameters, or a response to a random access (RA) by UEs, or paging information to a group of UEs); and scramble the ePDCCH by the P-RNTI (Papasakellariou, [0068] for a DCI format scheduling a PDSCH paging a group of UEs, the RNTI is a P-RNTI).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine scramble the PDCCH by a paging radio network temporary identifier (P-RNTI); and scramble the ePDCCH by the P-RNTI as taught by Papasakellariou with the combined system of Wong et al. and Ren et al. in order to provide paging information (Papasakellariou, [0067]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lee et al. (US 20180317198 A1) is cited to show methods and procedures involving coverage enhancement (CE) where a coverage enhanced WTRU may be a WTRU which may require coverage enhancement or a WTRU which may employ coverage enhancement techniques or may support a CE mode.  CE may refer to extending or improving coverage, for low data rate applications and extending or improving coverage, to enable communication with devices with reduced capabilities such as devices employing a single receiver or devices using a reduced bandwidth.  CE may refer to extending or improving coverage, to enable communication with devices for which communication may be hampered such as indoor devices or devices in basements where penetration losses may impede communication by reducing the data . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL PREVAL whose telephone number is (571)270-5673.  The examiner can normally be reached on Monday-Thursday 10-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416